         Case 6:20-cv-00839-ADA Document 20 Filed 01/06/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION



 SOLAS OLED LTD., an Irish corporation,

                     Plaintiff,
                                                           CASE NO. 6:20-CV-00839-ADA
              v.
                                                           JURY TRIAL DEMANDED
 LG Display Co., Ltd., a Korean corporation;
 LG Electronics, Inc., a Korean corporation;
 LG Display America, Inc., a California corporation;
 LG Electronics USA, Inc., a Delaware corporation;
 Sony Corporation, a Japanese corporation; and
 Sony Electronics Inc., a Delaware corporation;

                     Defendants.


                   UNOPPOSED MOTION TO STAY ALL DEADLINES
                         AND NOTICE OF SETTLEMENT

       Plaintiff Solas OLED Ltd. submits this Unopposed Motion to stay all deadlines in this case,

whether set by this Court’s Scheduling Order or other order. Good cause supports this request

because the parties have finalized and entered into a settlement agreement as to all matters in

controversy in this case. Accordingly, the parties request that the Court stay all deadlines in this

case until February 19, 2021, while the parties complete their obligations under the agreement and

prepare appropriate dismissal papers.

       A proposed order is attached.


                                                  Respectfully submitted,

                                                  /s/ Philip X. Wang
                                                  Marc Fenster
                                                  California State Bar No. 181067
                                                  Email: mfenster@raklaw.com



UNOPPOSED MOTION TO STAY ALL DEADLINES– Page 1
       Case 6:20-cv-00839-ADA Document 20 Filed 01/06/21 Page 2 of 3




                                       Reza Mirzaie
                                       Email: rmirzaie@raklaw.com
                                       California State Bar No. 246953
                                       Paul A. Kroeger
                                       California State Bar No. 229074
                                       Email: pkroeger@raklaw.com
                                       Philip X. Wang
                                       California State Bar No. 262239
                                       pwang@raklaw.com
                                       Kent N. Shum
                                       California State Bar No. 259189
                                       Email: kshum@raklaw.com
                                       Jonathan Ma
                                       California State Bar No. 312773
                                       Email: jma@raklaw.com
                                       RUSS AUGUST & KABAT
                                       12424 Wilshire Blvd. 12th Floor
                                       Los Angeles, CA 90025
                                       Tel: 310.826.7474

                                       ATTORNEYS FOR PLAINTIFF SOLAS
                                       OLED, LTD.




UNOPPOSED MOTION TO STAY ALL DEADLINES– Page 2
         Case 6:20-cv-00839-ADA Document 20 Filed 01/06/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on January 6, 2021, a true and correct copy of this document was electronically

filed through the CM/ECF system, and a copy was served via electronic mail upon the following

attorney representing Defendants along with the team alias for Defendants:

         Joseph Lee
         Email: Joseph.Lee@lw.com
         LGDSolas.lwteam@lw.com

                                                             /s/ Philip X. Wang
                                                             Philip X. Wang
